I concur in the judgment of reversal and in all the conclusions on all the grounds stated in the majority opinion, but I dissent from the ruling that the court did not err in excluding the testimony of the plaintiff herself as to her understanding of the meaning of the words which the defendant applied to her. It is not necessary for the evidence to expressly show that any person other than the plaintiff who heard the words applied to the plaintiff, understood them in the sense of the meaning attached thereto in the innuendo. It can be established by the testimony, not only of the plaintiff herself, but by any other witness that one of the meanings attached to the words applied to the plaintiff is such as is alleged in the innuendo, as in this case that the plaintiff was a common prostitute, etc. It is then a question for the jury to determine whether or not the sense in which the words were used and understood was in the sense alleged in the innuendo. As stated in Newell on Slander and Libel, 4 ed. 589: "If the words are capable of the meaning ascribed to them however improper it may appear that such was the meaning conveyed it is properly the province of the jury to say whether they were in fact so understood."